DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments 

The amendments made to the specification and the claims on 04/28/2022 and 05/05/2022 are entered.

Examiner's Amendments 
 
The following examiner’s amendments to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for these examiner’s amendments was given in a telephone interview with Mr. Timothy J. Oyer on 06/09/2022.

Amendments to the Claims
 
Claim	75
Please amend the claim as follows: 

75.  The method of claim [[75]] 74, wherein the organometallic polymer comprises polyvinylferrocene (PVF).

Allowable Subject Matter 

Claims 1, 3-5, 7, 12, 14-43, 45-51, 54, 57, 59-94, 102, and 103 are allowed. 

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claims 1 and 51 as a whole, including the limitation that the desorbing comprises associating the organic species with the first adsorbent and/or second adsorbent in a hydrophilic interaction.

The prior art of record does not teach or render obvious the invention of claims 102 and 103 as a whole, including the limitation that the nanostructure is a core-shell nanostructure.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795